The conviction is for misdemeanor theft. The recognizance concludes with these words: ". . . to abide the judgment of the Court of Criminal Appeals of the State of Texas.
It is incomplete in that it omits the words: "in this case."
The purpose of the recognizance is that the judgment of the Court of Criminal Appeals will be performed in the particular case in which the recognizance is made. In a number of instances, it has been necessary to dismiss the appeal because of the same omission as that apparent in the present instance. Bodkins v. State, 75 Tex.Crim. Rep.; 172 S.W. Rep., 217; Branch's Ann. Texas Penal Code, p. 315, sec. 620.
The motion made by the State to dismiss the appeal must be sustained.
Dismissed.
                          ON REHEARING.                         April 12, 1922.